*184Dissenting Opinion.
Lairy, J.
— From the prevailing opinion in this ease, I understand that the judgment of the trial court is reversed upon the sole ground that the description of the real estate contained in finding No. 10, is so imperfect, uncertain and indefinite that no judgment could be based thereon. No motion for a venire de novo was filed and the only errors assigned are, that the court erred in its conclusions of law based upon the findings, and that it erred in overruling appellant’s motion for a new trial. By conclusion of law No. 4, the court stated as a matter of law that all of the lands of George Marker should be disannexed except that described in finding No. 10 and the judgment was entered accordingly.
Finding No. 10 is set out in the prevailing opinion and we refer to the description of the land excepted as therein contained. The location of the highway referred to therein is not shown in the finding. If it is located along the east line of the lands described as indicated in the prevailing opinion, and if the east line of appellant’s land is the middle of the highway, the description set out in finding No. 10 is certainly sufficiently definite to enable a surveyor to locate the land intended. When considered in the light of this fact, the place of beginning would be in the middle of the highway at the southeast corner of appellant’s land. The line set out in finding No. 10 as bounding the land in question begins at this point and runs thence west to the west side of the highway, thence north along the west line of the highway to the north line of the real estate, thence west 278 feet, thence south to the south line of said real estate, thence east to the place of beginning. The land thus bounded would include a strip of the uniform width of 278 feet off the east side of the lands of appellant lying immediately west of the highway.
*185I am of the opinion that the lands were sufficiently described and that the judgment is not void for uncertainty. I can not, therefore, concur in the prevailing opinion.
Note. — Reported in 101 N. E. 335, 446. See, also, under (3) 38 Cyc. 1977, 1978.